Citation Nr: 1437987	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating greater than 30 percent for the service-connected status post cervical discectomy C3-4 and C4-5 with fusion.  

2.  Entitlement to a rating greater than 30 percent for the service-connected migraine headaches.

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO, which continued a 20 percent rating for the service-connected cervical spine disability and a 30 percent rating for the service-connected migraine headaches.  The Veteran disagreed and perfected this appeal.  

In September 2011, the RO increased the rating for cervical spine disability to 30 percent effective on June 29, 2011, the date of the claim for increase.  

In December 2011, the RO also granted service connection for right C7 radiculopathy and assigned a 10 percent rating effective on March 14, 2011.  

The RO also granted a temporary 100 percent rating based on the need for convalescence following cervical spine surgery from February 17, 2011 to May 1, 2011.  The Veteran did not appeal this decision, and these issues are not before the Board.  

In January 2014, the RO denied service connection for a right shoulder condition, left shoulder condition, right hand condition, and for posttraumatic stress disorder (PTSD); and also determined that new and material evidence had not been submitted to reopen the claim of service connection for right and left wrist conditions.  To date, a Notice of Disagreement has not been received with this decision, and these issues are also not before the Board.  

The issue of entitlement to a TDIU rating will be discussed in further detail in the Remand section below.  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran most recently underwent VA examinations to assess the severity of his service-connected disabilities in June 2011 (spine) and August 2009 (migraines and spine).  In his September 2009 Notice of Disagreement, he reported that both his spine and headaches had become painfully worse.  In his June 2011 Form 9, he reported having more increased pain.  

In various submissions, the Veteran's representative requested increased ratings or, in the alternative, a remand for current examinations.  The representative argued that the examinations of record were stale and too old to adequately evaluate the disabilities.  

On review, the Board finds it necessary to remand the appeal for current examinations.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

In an August 2009 statement, the Veteran reported that he had lost several jobs because of his service-connected disabilities and was unemployed because of his conditions.  In the June 2011 VA examination, the Veteran reported that he had not worked since 2008, mainly because of his spine.  

Under these circumstances, the Board will infer a claim for a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  

The VA records were last printed in January 2014.  Updated records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to obtain relevant VA medical center records for the period from January 2014 to the present.  All records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected cervical spine disability.  The claims folder, to include any relevant electronic records, must be available for review.  

In accordance with the latest worksheet for rating cervical spine disability, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of cervical spine disability.  

A complete rationale for any opinion expressed must be provided.  

3.  The AOJ also should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected migraine headaches.  The claims folder, to include any relevant electronic records, must be available for review.  

In accordance with the latest worksheet for rating migraine headaches, the examiner it to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of migraine headaches.  

A complete rationale for any opinion expressed must be provided.  

4.  The AOJ should take appropriate steps to develop the claim for a TDIU rating.  This includes sending a compliant VCAA letter and asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

5.  After completing the requested action and any additional development deemed appropriate, the AOJ must readjudicate the claims remaining on appeal, to include entitlement to TDIU, in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

